Citation Nr: 1820460	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68.


REPRESENTATION

Appellant represented by:   Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army with active duty from September 2007 to February 2011.  The Veteran's service included service in Iraq and he was awarded the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Committee on Waivers and Compromises (Committee) of the St. Paul, Minnesota, Regional Office (RO) which determined that the Veteran's request for waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 was untimely and denied the request. 

This claim was previously before the Board in August 2016, at which time it was determined that the Veteran's request for waiver of recovery of an overpayment of VA education benefits was timely.  The remaining issue of entitlement to a waiver of overpayment of VA education benefits was remanded for further development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

In determining whether a waiver of overpayment is appropriate, VA must first determine whether each overpayment was validly created; in the absence of valid debt, no further inquiry is required.  Schaper v. Derwinski, 1 Vet. App. 430 (1991);  VAOPGCPREC 6-98.  If the debts are valid, VA must then determine whether fraud, misrepresentation, or bad faith played a role in its creation and, if not, whether collection of the debt would be against equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962, 1.963, 1.965 (2017); Ridings v. Brown, 6 Vet. App. 544 (1994).  However, the evidence of record is currently insufficient to decide the claim and requires clarification. 

Specifically, the Board is unable to discern how the Committee calculated the overpayment amount to be $6,557.68 and therefore, clarification is required to determine how the debt was calculated.  In August 2012, the Veteran was sent a letter from the Buffalo RO informing him of an overpayment in the amount of $2,825.10 for housing.  In September 2013, the Veteran was sent a letter from the Department of the Treasury Financial Management Service informing the Veteran that he had a debt of $1,370.08, which would be increased to $1,756.22 if not paid in full in ten days.  After the receipt of the September 2013 letter, the Veteran requested a waiver of the overpayment.  In November 2013, the Committee sent the Veteran a letter saying that the waiver was denied because it was not timely filed.  The debt amount provided in this notification letter was $6,557.68.  The Veteran subsequently filed a Notice of Disagreement with the November 2013 Committee decision.  In May 2014, two referrals were sent to the Debt Management Center Referrals for Committee on Waivers and Compromises.  The referrals included debt amounts of $2,825.10 and $1,379.08, for a total debt of $4,204.18. 

From the above, it is unclear how the overpayment amount is currently calculated at $6,557.68.  Therefore, a remand is required to determine whether the current debt amount was validly created. 



Accordingly, the case is REMANDED for the following action:

1.  Create an audit, or similar evidence, that clearly identifies each overpayment allegedly made to the Veteran, or his school, separately, in order to determine if the calculated debt amount of $6,557.08 is correct. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the appeal.  If an overpayment remains, issue a Supplemental Statement of the Case which clearly explains the basis for the calculated overpayment amount.  If an overpayment remains, the Veteran should also be informed in a letter that he should explain in writing why he feels waiver of recovery of any overpayment is warranted and the difficulties to him and his family if a waiver is not granted.  The Veteran should be afforded a reasonable opportunity to respond and then the case should be returned to the Board for further review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

